Citation Nr: 0939020	
Decision Date: 10/15/09    Archive Date: 10/28/09

DOCKET NO.  06-11 184A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to a compensable rating for a low back strain.  


REPRESENTATION

Appellant represented by:	North Carolina Division of 
Veterans Affairs


ATTORNEY FOR THE BOARD

K. Gielow, Associate Counsel


INTRODUCTION

The Veteran served on active duty from February 1958 to 
February 1961.

This matter comes before the Board of Veterans' Appeals 
(Board) from a rating decision of the Department of Veterans 
Affairs (VA) Regional Office (RO) in  
St. Petersburg, Florida.  Jurisdiction over this case was 
subsequently transferred to the Salem, North Carolina, RO.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC) in Washington, DC.  VA will notify the appellant 
if further action is required.


REMAND

Initially, the Board notes that additional evidence has been 
received since the case was certified for appeal without a 
waiver.  Specifically, further development was undertaken by 
the RO with regard to the issue on appeal, and a VA 
examination was conducted in August 2009 to evaluate the 
Veteran's low back strain.  

However, the RO has not considered such evidence in 
compliance with Bernard v. Brown, 4 Vet. App. 384, 394 
(1993).  Accordingly, the Board concludes that there is 
prejudice in proceeding with consideration of this case 
without affording the RO an opportunity to review the 
evidence in question.  

Therefore, a remand is necessary so that the RO can consider 
the additional evidence of record and issue a supplemental 
statement of the case.  38 C.F.R. § 20.1304(c).

Accordingly, the case is REMANDED for the following action:

Readjudicate the claim for entitlement to 
a compensable rating for a low back 
strain, with consideration of all evidence 
obtained since the issuance of the 
statement of the case in June 2008.  If 
the benefit sought is not granted, the 
appellant should be furnished a 
supplemental statement of the case and be 
afforded an opportunity to respond.  The 
case should then be returned to the Board 
for appellate review.

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
L. HOWELL
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2009).


